      Case 2:19-cv-00984-MJH-CRE Document 56 Filed 05/12/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 GREGG TCHIRKOW,                                      )
                                                      ) Civil Action No. 19-984
                       Plaintiff,                     )
                                                      ) Judge Marilyn J. Horan
        v.                                            )
                                                      )
 ALLEN POWANDA, JAMES WILLIAMS,                       )
 JOSH SHAPIRO, and MICHAEL DEMATT,                    )
                                                      )
                       Defendants.                    )
                                                      )


                                    MEMORANDUM ORDER

Marilyn J. Horan, United States District Judge.

       AND NOW, this 12th day of May 2020, upon consideration of the Report and

Recommendation (ECF No. 52) on Defendant Josh Shapiro’s Motion to Dismiss (ECF No. 24)

recommending that the claim against Defendant Josh Shapiro be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6); the Report and Recommendation (ECF No. 53) on Defendants

Allen Powanda’s, James Williams’, and Michael Dematt’s Motion to Dismiss (ECF No. 37)

recommending that the federal claims against Defendants Allen Powanda, James Williams, and

Michael Dematt be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) and that the

Court decline to exercise supplemental jurisdiction over the state law claims; that the Reports and

Recommendations have been served on Plaintiff, and Plaintiff filed objections thereto (ECF No.

54); and a de novo review of the pleadings and documents in this case, together with the Reports

and Recommendations and the objections, the following order is entered:

       IT IS HEREBY ORDERED that Plaintiff’s objections to the Report and Recommendation

on Defendant Josh Shapiro’s Motion to Dismiss and to the Report and Recommendation on



                                                  1
      Case 2:19-cv-00984-MJH-CRE Document 56 Filed 05/12/20 Page 2 of 2



Defendants Allen Powanda’s, James Williams’, and Michael Dematt’s Motion to Dismiss are

OVERRULED;

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 52) of

Magistrate Judge Cynthia Reed Eddy is hereby adopted as the opinion of the District Court

regarding Defendant Josh Shapiro’s Motion to Dismiss;

       IT IS FURTHER ORDERED that the claim against Defendant Josh Shapiro is

DISMISSED with prejudice for failure to state a claim;

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 53) of

Magistrate Judge Cynthia Reed Eddy is hereby adopted as the opinion of the District Court

regarding Defendants Allen Powanda’s, James Williams’, and Michael Dematt’s Motion to

Dismiss;

       IT IS FURTHER ORDERED that the federal law claims against Defendants Allen

Powanda, James Williams, and Michael Dematt Motion to Dismiss are DISMISSED with

prejudice for failure to state a claim, and to the extent that Plaintiff alleges state law claims, the

Court declines to exercise supplemental jurisdiction over those state law claims; and

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED

FORTHWITH.


                                               BY THE COURT:


                                               /s/Marilyn J. Horan
                                               Marilyn J. Horan
                                               United States District Judge




                                                  2
